Citation Nr: 0829707	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

A March 2007 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD, and remanded the 
veteran's claim for further development.

In July 2008, the veteran's attorney submitted additional 
pertinent evidence along with a waiver of RO review of the 
newly submitted evidence.


FINDING OF FACT

The veteran did not engage in combat and none of his alleged 
stressors could be verified.


CONCLUSION OF LAW

PTSD, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in April 2004 prior to the 
initial adjudication of his claim in the July 2004 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional VCAA notice letters were sent to the veteran in 
January 2006, March 2006, and April 2007.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The RO provided the veteran such 
corrective notice that explained the information or evidence 
needed to establish an initial disability rating and 
effective date pursuant to the Court's ruling in Dingess by 
way of the March and April 2007 notice letters.  While these 
letters were issued subsequent to the rating on appeal, the 
veteran's claim was readjudicated in an October 2007 
Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  Therefore, despite any deficiency in 
the timing of the notice provided to the veteran, the Board 
finds no prejudice to the veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service personnel records, service treatment 
records, Social Security Administration records, and VA 
medical records.  The veteran has been provided VA medical 
examinations.  The VA has made several attempts to verify the 
veteran's claimed stressors.  The record does not indicate 
that there are any additional outstanding pertinent records 
related to the veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).



III.  History and Analysis

As explained below, the Board finds that the veteran did not 
serve in combat and that none of his claimed stressors have 
been verified and therefore the veteran is not entitled to 
service connection for PTSD.

Initially, the Board notes that the record does not indicate 
that the veteran served in combat.  The veteran did not 
receive any medals which would indicate that he was in 
combat.  The service records indicate that the veteran was a 
radio teletype operator in Vietnam and do not indicate that 
the veteran served in combat.  The Board also notes that the 
veteran stated in July 1991 that he was not in a combat unit.

At a June 2006 hearing before the undersigned, the veteran 
asserted that he was in the 86th Signal Battalion from 
February 1970 to October or November 1970.  He stated that he 
then was reassigned to the 535th Signal Battalion without 
written orders.  The veteran testified that he was with the 
86th until he tried to commit suicide and that he was then 
reassigned to the 535th.  The veteran stated that his most 
stressful event while in the 86th was seeing dead bodies 
outside the compound, including a woman and her child who 
were killed because they thought she might be booby trapped.  

In July 1997 service records were submitted by AMVETS, the 
veteran's previous representative.  There were extracts from 
Operational Reports - Lessons Learned (OR-LL's) submitted by 
the 25th Infantry Divisions that documented enemy attacks in 
the Cu Chi area during 1970.  Also enclosed were copies of 
OR-LL's  submitted by the 39th Signal Battalion, the higher 
headquarters of the 535th Signal Company for the periods 
ending January 31, April 30, July 31, and October 30 1970.  
None of these records provided verification of any of the 
veteran's claimed stressors.

In a letter dated in July 2008, the veteran's attorney 
asserted that service records submitted with that letter 
verify the veteran's stressors.  He noted that an April 1970 
service record stated that during the first quarter of 1970 
the 52nd Signal Battalion experienced thirty enemy initiated 
activities, including rocket and mortar attacks which wounded 
two soldiers.  The attorney noted that other attached records 
showed that on two separate occasions in May 1970 Dong Tam 
facility was damaged by enemy mortars and that the 86th 
Signal Battalion was involved.  He further noted that in June 
1970 a grenade was thrown into the billet of the 86th Signal 
Battalion causing damage and injuries.  The attorney asserted 
that these records showed that there were attacks close to Cu 
Chi during the period veteran was assigned at Cu Chi and a 
grenade explosion in the camp's bunker on July 4, 1970.  The 
attorney noted that these records showed that small arms fire 
also occurred at Cu Chi and that publications for the 25th 
Infantry Division from May and July 1970 noted that several 
ambushes, casualties, and enemy infiltrations occurred on the 
base during that period of time.

The Board does not find that the service records submitted by 
the veteran's attorney provide verification for the veteran's 
claimed stressors.  The Board notes that the veteran failed 
to report any specifics regarding names, dates, or actual 
incidents.  In particular the veteran did not state that he 
was involved in a rocket and mortar attack in which two U.S. 
soldiers were wounded,  He did not report experiencing a 
grenade that was thrown into a billet in June 1970, he did 
not report that he was at Dong Tam facility in May 1970 when 
it was damaged by enemy mortars, and he did not report that 
he was at Cu Chi when a grenade explosion occurred in the 
camp's bunker in July 1970.  

The Board notes that the veteran's claimed stressors have 
been somewhat varied over time.  In July 1991 the veteran 
reported that for a period of time he was travelling by 
helicopter three or four nights every week and frequently 
subjected to mortar shelling at the various locations, as 
well as being shot at by ground fire while in the helicopter.  
He stated that while he was not part of a combat unit he was 
subject to ground fire during his first six months in 
Vietnam, and that he occasionally fired upon the enemy.  

In January 1994 the veteran reported some of the locations he 
served in while in Vietnam.  These locations included Can 
Tho, My Tho, Dong Tam, Cro Cong, Ben Tre, Saigon, Pleiku and 
Long Binh.

On VA examination in January 1995 the veteran reported that 
he had served at My Tho, Cu Chi, and Long Binh.  He stated 
that while serving at Taymish Compound the airstrip was under 
fire.  He reported that in the morning there would be piles 
of dead Vientemese bodies in front of the compound and that 
he and his fellow servicemen had to pile the bodies up.  He 
stated that it was extremely depressing to him and that one 
night he tried to commit suicide.  The veteran also stated 
that he remembered mortars falling while he was at Dong Thin.

In a May 1996 statement the veteran reported that he had a 
nervous breakdown during service due to seeing a lot of dead 
bodies outside of the gate of his base camp at Ben Tre.

On VA examination in February 2002, the veteran stated that 
he had served in the area of Pleiku, Can To, Ben Tre, and Cu 
Chi, as well as some other places.  The veteran stated that 
he had no wounds or injuries in service.  The veteran 
reported that he was at Ben Tre he contemplated suicide and 
then was sent to Long Binh where he saw a doctor, and then he 
was returned to regular duty.  The veteran reported stressors 
of seeing and removing dead Vietnamese bodies from the 
airfield at Ben Tre.  He stated that he was scared to death 
when under a rocket attack while at Cu Chi.  He also stated 
that he was at Cu Chi when an ammo dump was blown up.  He 
further reported that he saw a Vietnamese woman shot when he 
was on his way to Cu Chi.

A July 2002 VA outpatient record notes that the veteran 
stated that he experienced mined areas and incoming attacks 
by mortars and sniper fire.

In January and June 2006 statements the veteran reported that 
he was stationed at a base at Ben Tre, Vietnam until he tried 
to commit suicide, at which time he was reassigned to the 535 
Signal Company.

Even with the most specific of the veteran's claimed 
stressors, such as serving at Taymish Compound when the 
airstrip was under fire, and being at Cu Chi when an ammo 
dump was blown up, the veteran could not provide the dates of 
these alleged events.  Furthermore, the service records 
obtained by VA and submitted by the veteran's representatives 
do not verify that either ever happened during the veteran's 
tour of duty in Vietnam.

With regard to the veteran's more general stressors, 
including exposure to mortar fire, small arms fire and dead 
bodies, while the service records in the file indicate that 
various bases in Vietnam experienced such when the veteran 
was in Vietnam, there is no indication that the veteran was 
at any of the locations of the reported events when they 
occurred.  The veteran has not provided any dates whatsoever 
for any of his alleged stressors and he has provided a 
substantial number of locations as to where he served in 
Vietnam.  The veteran's statements do indicate that his 
primary location was at a base in Ben Tre, and none of the 
service records obtained by VA or from the veteran's 
representatives have shown that events described by the 
veteran occurred at Ben Tre during the veteran's tour of 
Vietnam.

Pursuant to a June 1992 Board remand, the RO performed 
development with the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now called the U.S. Army 
and Joint Services Records Research Center (JSRRC)).  ESG 
responded in June 1993 that the information provided was 
insufficient.  Pursuant to a November 1993 Board remand, the 
veteran was requested to provide additional information 
regarding his claimed stressors.  In February 1994, that 
information was provided to ESG.  An August 1994 response 
from ESG indicated that the mission of the veteran's unit in 
Vietnam was to establish and maintain communications 
facilities in support of the Delta Military Assistance 
Command in the IV Corps Tactical Zone.  The information 
provided by ESG documented enemy activity against Signal 
sites, including the overrunning of Firebase Schroeder.  
However, ESG could not confirm that the veteran was stationed 
at any Signal sites where there was documented enemy 
activity.  ESG was also unable to document that the veteran 
had any contact with wounded American and Vietnamese soldiers 
and civilians.  Another response from ESG later that month 
reported that the information provided was insufficient for a 
proper search of records.

Barring a determination that the veteran engaged in combat 
with the enemy, which is not shown by the evidence of record, 
the veteran must provide credible supporting evidence that 
the claimed in-service stressor actually occurred.  The 
veteran's claimed in-service stressors lack identifying 
information necessary for corroboration.  As shown above, the 
service records obtained by VA and submitted by the veteran's 
attorney are insufficient to provide reliable objective 
verification which would corroborate the veteran's reported 
stressor incidents.

With the above in mind, the Board acknowledges the diagnosis 
of PTSD on VA examinations.  However, in view of the lack of 
an objectively verified stressor, the Board makes no finding 
as to the current diagnosis of PTSD or the link between the 
current diagnosis and the veteran's service.  These questions 
are not determinative of entitlement where there is a failure 
to meet one of the other requirements under the law.

Accordingly, in view of the above, entitlement to service 
connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


